          Case 1:19-cr-00696-PAE Document 135 Filed 05/20/20 Page 1 of 2




                                                                        Joseph A. DiRuzzo, III, Esq., CPA
                                                                                           954.615.1676
                                                                                     jd@diruzzolaw.com

May 20, 2020

Via ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Teman, case no. 1:19-cr-696

Dear Judge Engelmayer:

Pursuant to your “individual rules of practice in criminal cases,” this letter serves as the Defendant
Ari Teman’s request for a 45-day continuance/adjournment of the sentencing hearing (currently set
for June 4, 2020). Teman makes this request for two reasons.

First, given the pandemic1 it is our understanding that the courthouse is not, in general, conducting
in-person proceedings, and that video/telephonic sentencings are on hold under the CARES Act
unless the district judge “finds for specific reasons that the . . . sentencing in that case cannot be
further delayed without serious harm to the interests of justice.” Given the nature of the offenses
at issue in this case, and given Teman’s lack of criminal history, counsel for Teman submits that
there aren’t any specific reasons in this case that would warrant a telephonic/video sentencing.
Counsel for the Government has consented to a 45-day adjournment so that the parties, and the
Court, can evaluate the situation again in July.

Second, given the outstanding motion practice, postponing the sentencing hearing will allow for a
resolution without the influence of compressed time frames. Further, postponing the sentencing
hearing will enable the parties to file their respective sentencing submissions closer to the date of
sentencing (if any). To that end, if the Court were to provide Teman with any of the relief that he
seeks, such would obviate the need for the parties to draft unnecessary sentencing submissions (and
conserve the parties limited resources).

Given the foregoing, Teman submits that a continuance/adjournment of the sentencing hearing is
appropriate under the circumstances.


1
 Teman and counsel for Teman also have individualized concerns about traveling to New York City
at the moment.

401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
         Case 1:19-cr-00696-PAE Document 135 Filed 05/20/20 Page 2 of 2



Kind Regards,

                                Digitally signed by /s/ Joseph A. DiRuzzo, III
/s/ Joseph A. DiRuzzo, III      Date: 2020.05.20 16:57:01 -04'00'


Joseph A. DiRuzzo, III
                                                                                 Page | 2
JAD/

cc: AUSA K. Bhatia, via ECF
AUSA E. Imperatore, via ECF
J. Gelfand, via ECF




401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
